DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14, 17-25, and 28-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ermilov et al (“Development of Laser Optoacoustic and Ultrasonic Imaging System for breast cancer utilizing handheld array probes” –cited by applicant) in view of Torp et al (US Pub 2007/0010742 –cited by applicant), and further in view of Kanayama (US Pub 2007/0015978 –cited by applicant) and Hiruta et al (US 5,718,228 –cited by applicant).
Re claims 14, 18, 19, 25, 29, 30: Ermilov discloses an apparatus and method for controlling an apparatus comprising:
a probe unit including a light irradiating unit which irradiates the object with light, and a probe which receives a photoacoustic wave generated from the object irradiated with light by said light irradiating unit, and transmits an ultrasound wave to the object 
a controller including a CPU configured to control irradiation with light from said light irradiating unit (section 2.1; see the optoacoustic imaging system LOIS which includes a processing unit and see the emitted laser pulses),
wherein said light irradiating unit performs light irradiation at predetermined irradiation timings (section 2.1; wherein the laser pulses have a repetition rate of 10 Hz).
Ermilov discloses all features except that the controller determines whether or not said probe is acoustically matched with the object between two successive timings of the predetermined irradiation timings, and wherein said controller determines whether or not said probe and the object are relatively moving in a direction away from each other in a case where said controller determines said probe is acoustically matched with the object. However, Torp teaches of a method and system for determining contact at the ultrasound probe surface including that the controller determines whether or not said probe is acoustically matched with the object by using a received signal of the reflected wave output by said probe [0032; wherein regions of reduced spectral amplitude correspond to improper contact; and where contact corresponds to being acoustically matched] and wherein said controller determines whether or not said probe and the object are relatively moving in a direction away from each other in a case where said controller determines said probe is acoustically matched with the object [0040, 0041; wherein the spectrum display includes contact indicators (i.e. color-coded bars) that indicate the level or degree of contact; which corresponds to determining when the 
Ermilov/Torp disclose all features including determining whether the probe is acoustically matched and whether the probe is moving away [0032, 0040, 0041 of Torp; as set forth above wherein the identification of regions and display of bars/colors], but does not disclose that the irradiation is stopped when the probe is moving away or when a velocity at which the probe at which the probe is moving away exceeds a threshold value. However, Kanayama teaches of a method and apparatus for obtaining information including an irradiation unit and photoacoustic signal detection unit wherein the irradiation is stopped depending on the degree of contact which corresponds to acoustic matching and the probe moving away [0039; see the stopping of the irradiation and see the determination of the degree of contact]. It would have been obvious to the skilled artisan to modify Ermilov/Torp, to stop the irradiation depending on contact as taught by Kanayama, in order to enhance the level of safety [0039; see the safety measures]. 
Further, Hiruta teaches of an ultrasonic apparatus wherein the velocity of the tip of the probe with respect to the subject is determined and inherently corresponds to a moving away of the probe when it exceeds a threshold (col 4, lines 22-44; see the velocity of motion of the tip of the probe to determine contact or that the probe is moving away). It would have been obvious to the skilled artisan to modify 
Re claims 17, 28: Ermilov/Torp/Kanayama/Hiruta disclose all features including that the probe transmits the ultrasound wave repeatedly to the object and receives the reflected wave thereof, and wherein said controller extracts a signal corresponding to a tissue inside the object from a received signal of the reflected wave and determines said probe unit and the object are relatively moving in a direction away from each other [see Torp 0040, 0041; see the bars level or color indicating that the probe is moving away], but do not disclose that this occurs in a case where a time for acquiring the signal thus extracted is getting longer. However, it is inherent in Torp that when the probe is moving away that the time to acquire the signal is longer due to the longer distance between the probe and the subject. It follows that it would have been obvious to the skilled artisan to modify Ermilov (along with Kanayama/Hiruta), to indicate acoustic matching and when the probe is moving away as taught by Torp and to do this between successive timings of irradiation, in order to ensure proper acoustical contact [0004; see the problem of improper contact].
Re claims 20, 31: Ermilov discloses a processor configured to acquire information on the object based on a received signal of the photoacoustic wave output from said probe (section 2.1; see the generation of optoacoustic images via the optoacoustic imaging system which includes a processor).

Re claim 22: Ermilov discloses the light irradiating unit is located more outwardly than said probe, and wherein said probe has an ultrasound wave transmitting and receiving surface positioned further apart from the object than said light irradiating unit (see Figure 1 with the irradiating units on the outer sides and the probe set further apart due to the light scattering buffer).
Re claim 23: Ermilov discloses the probe is located more outwardly than said light irradiating unit, and wherein said light irradiating unit has an irradiating end which is positioned coplanar with an ultrasound wave transmitting and receiving surface of said probe with respect to the object or positioned further apart from the object than the ultrasound wave transmitting and receiving surface of said probe (see Figure 1; wherein when only a single probe is considered as claimed, the probe is positioned more outwardly relative to either the left or right irradiating unit and the irradiating when is at least coplanar to the ultrasound surface of the buffer).
Re claim 24: Ermilov discloses the probe unit further includes a light-shielding wall located outwardly of said probe and said light irradiating unit, and wherein an ultrasound wave transmitting and receiving surface of said probe and an irradiating end of the light irradiating unit are positioned more apart from the object than an end of the light-shielding wall (see Figure 1 which includes the housing of the probe which is more outwardly and the light scattering cover, wherein the irradiating unit and ultrasound .

Response to Arguments
Applicant's arguments filed 3/15/21 have been fully considered but they are not persuasive. Applicant has incorporated the limitations of claims 16 and 27 into independent claims 14 and 25, respectively. Applicant argues that Hiruta does not teach determining whether a velocity exceeds a threshold value when switching between image modes and also does not teach determining the velocity of the motion to stop irradiation of light. Respectfully, the Examiner disagrees and finds that Hiruta teaches determining the velocity of motion of the tip and that such is used to detect the so-called “mutual action” of contact or non-contact of the ultrasound probe and the subject (see col 4, lines 22-44). Since the “mutual action” is used by a mode selection unit to select a dynamic mode when the probe is in contact with the subject or still mode when the probe “detaches” or moves away from the subject (see col 4, lines 45-55), it is inherent that there is a value (i.e. a threshold) used by the controller to select the mode as such is necessary for the controller to interpret/process the velocity information and subsequently select one mode from another mode. Therefore, the “threshold value” limitation is met. The Examiner agrees that Hiruta does not teach stopping the irradiation depending on the velocity. However, the rejection sets forth that Kanayama stops irradiation when the probe is moving away from the subject and that it would have been obvious to stop the irradiation based on the velocity determination (taught by Hiruta) as such would enhance the level of safety and because the velocity away from each other). Therefore, the rejection is maintained.
The previous 112 6th interpretation, 112 2nd rejections, and double patenting rejection are withdrawn due to amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.